COATS, Judge,
concurring.
The following comments, which took place during the prosecution’s rebuttal argument, form the basis for Graham’s contention that the remarks of the prosecutor were so prejudicial that the court was required to grant either Graham’s motion for a mistrial or his motion for a new trial:
MR. HUTCHINGS: Mr. Angstman says this pot could have come from any number of places. Did it come from Mr. McIntyre? I asked Mr. McIntyre.
MR. ANGSTMAN: Objection, Your Hon- or.
MR. HUTCHINGS: Ladies and gentlemen. ..
MR. ANGSTMAN: Objection, Your Hon- or.
THE COURT: The jury will disregard the district attorney’s last comment.
MR. HUTCHINGS: Mr. McIntyre wasn’t my witness, ladies and gentlemen.
The trial judge concluded that although the argument of the prosecutor was improper and prejudicial, in the context of the trial the prejudicial impact of the prosecutor’s statement was cured by the court’s admonition to the jury to disregard the statement. I have reviewed the record in this case and fully agree with the trial judge that the prosecutor’s argument was improper. However, because the argument was so quickly ended by the objection and followed by the trial court’s admonition, I believe it was reasonable for the trial judge to conclude that the prosecutor’s comments did not have any significant impact on the jury’s verdict. The trial judge was certainly in the best position to gauge any impact on the jury. Therefore, I conclude that the trial judge did not abuse his discretion in refusing to grant the mistrial motion or the new trial motion. Alaska Rule of Criminal Procedure 33; see Tugatuk v. State, 626 P.2d 95, 101 (Alaska 1981); Roth v. State, 626 P.2d 583, 585 (Alaska App.1981).
Graham contends that the trial court erred in failing to consider the affidavit of a juror which Graham offered as part of his motion for a new trial. In considering Graham’s motion, the trial court ruled that the juror affidavit, offered to verify the prejudicial impact of the prosecution’s comments, was not competent evidence. Graham challenges that ruling.
Alaska Rule of Evidence 606(b) states, in pertinent part:
Upon an inquiry into the validity of a verdict or indictment, a juror may not be questioned as to any matter or statement occurring during the course of the jury’s deliberations or to the effect of any matter or statement upon his or any other juror’s mind or emotions as influencing him to assent to or dissent from the verdict or indictment or concerning his mental processes in connection therewith, except that a juror may testify on the question whether extraneous prejudicial information was improperly brought to the jury’s attention or whether any outside influence was improperly brought to bear upon any juror.
The commentary to this rule spells out the policies served by the rule, but notes that there are instances where inquiry into the jury’s deliberative process should be permitted:
Alaska law generally provides that a jur- or cannot impeach a verdict by testimony or affidavit, but it recognizes exceptions.
Exceptions to the general rule have been made and it has been held that the type of misconduct which may impeach a verdict is fraud, bribery, forcible coercion or any other obstruction of justice. Whether the verdict should be set aside and a new trial ordered rests in the sound discretion of *1193the trial judge, but generally the verdict should stand unless the evidence clearly establishes a serious violation of the juror’s duty and deprives a party of a fair trial.
Alaska R.Evid. 606(b), Commentary at 163; see Meyer v. State, 627 P.2d 636, 638 (Alaska 1981); LaLonde v. State, 614 P.2d 808, 811 (Alaska 1980); Des Jardins v. State, 551 P.2d 181, 190 (Alaska 1976).
Review of the cases and the rule makes it clear that the instant case was not one of the extreme situations where a juror could properly impeach a verdict. I therefore find the trial judge was correct in refusing to consider the juror’s affidavit.
Graham next argues that the interests of justice demand a new trial so that McIntyre may be forced to testify. Alaska R.Crim.P. 33. More specifically, Graham argues that the trial court erred in failing to require McIntyre to respond to the prosecution’s question whether McIntyre gave Kawagley marijuana. At trial when the prosecution asked McIntyre whether he gave any marijuana to Kawagley, the trial court intervened sua sponte, forcing the prosecution to drop the question. No objection to the trial court’s intervention appears on the record. Graham made no request until after the trial was over to have McIntyre answer the question of whether he provided Kawagley with marijuana. On this record, Graham’s request to have McIntyre testify fully is presented only in a new trial context, and the cases which govern a motion for a new trial based on newly discovered evidence would seem to be analogous. Those cases require, among other things, that the defendant show that the evidence is newly discovered, i.e., discovered after trial. The motion for a new trial must also allege facts which show that the moving party acted with due diligence to obtain the evidence before trial. Dorman v. State, 622 P.2d 448, 456 (Alaska 1981). Here Graham was aware of McIntyre’s possible testimony before trial. He could have made a motion to compel McIntyre’s testimony before the first trial or at least after the prosecutor’s cross-examination of McIntyre. Therefore, applying the standards for a new trial based on newly discovered evidence to the instant case, I conclude that it was not an abuse of discretion for the trial judge to fail to grant a new trial so that McIntyre could be compelled to testify. I do not reach the issue of whether and under what circumstances McIntyre could be forced to testify had the request been made either before the trial or during the trial.
Graham argues that the trial judge erred in imposing a three-year suspended imposition of sentence with conditions that Graham serve 90 days imprisonment, pay a $1,500 fine and provide 150 hours of community service. Graham contends the trial court in sentencing failed to recognize a distinction between a sale of a small quantity of marijuana to a friend and other types of sale of marijuana. The trial court did not appear to have misperceived the facts of the sale or to have weighed them incorrectly. The trial court noted that Graham had sold a small quantity of marijuana. The record does not reflect that the trial court considered Graham to be a major dealer. The court seems to have properly considered the Chaney criteria. State v. Chaney, 477 P.2d 441 (Alaska 1970). I do not find that the sentence imposed was clearly mistaken.